PER CURIAM.
Robert L. Whitworth appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Whitworth filed his motion in the trial court on March 9, 1999. His sole contention is that he received ineffective assistance of counsel due to counsel’s failure to file a notice of appeal from the judgment of conviction and sentence entered against him on October 24, 1994. We treat Whitworth’s appeal, filed in this court, as a petition seeking a belated appeal under Florida Rule of Appellate Procedure 9.140(j)(l), see Hawkins v. State, 706 So.2d 941 (Fla. 1st DCA 1998), and deny it as untimely filed. See Fla. R.App. P. 9.140(j)(3)(A); Russell v. State, 24 Fla. L. Weekly D1542, 740 So.2d 567 (Fla. 1st DCA 1999).
GREEN, A.C.J., and SALCINES and DAVIS, JJ., Concur.